" 4

MANU:FACTUBI§)D HOME PARKS: FIRE CODE: Fire code road width requirements may
be applied to existing park where hazard to life or property exists.

2381
(Cr. Ref. 59a, 197)

February 23, 1996

Brian D. Neugebauer

Moorhead City Attorney
Ohnstad Twichell, PC

First National Banlc ND Building
901 - 13th Avenue East

PO Box 458

West Fargo, ND 58078-0458

Dear Mr. Neugcbauer: l

In your letter to Attoruey General Huhert H. Humphrey Hl you set forth substantially the
following:
FACTS

The City of Moorhead’s Fire Chief has determined that a certain
manufactured home parit’s failure to have twenty foot fire lanes constitutes a
"distinct hazard to life or property." In view of that determination, the City of
Moorhead would like to require the owner of the manufactured home park to
comply with the Uniform Fire Code which provides, in relevant part:

]f|ire apparatus access roads shall have an unobstructed width of
not less than 20 feet. . . .

Uniform Pire Code § 10.204(a) (1991) (emphasis added).

You indicate that, since Minn. Stat. § 32?.20, subd. 1(3) (1994-) requires
the "drive" to be at least sixteen feet in width, you believe a conflict exists
between section 10.204(a) of the Uniform Fire Code and Minn. Stat. § 327.20,
subd. 1(3). You also point out that Minn. Stat. § 462.357 was amended in 1994
to add subdivision la, which provides:

Subd. la. Certain zoning ordinances. A municipality
must not enact, amend, or enforce a zoning ordinance that has the
effect of altering the existing density, lot-size requirements, or
manufactured home setback requirements in any manufactured
home park constructed before January 1, 1995 , if the manufactured
horne park, when constructed, complied with the then existing
density, lot~size and setback requirements

®°°S

 

h\

Brian D. Neugebauer
February 23, 1996
Page 2

(Emphasis added).

You ask us to assume that the park in question complied with the
"relevant regulations" at the time it was established

You then ask substantially the following:

QUESTION ONE

May the fire lane requirements of the fire code be applied to an existing manufactured
home park where noncompliance therewith has been determined to constitute a distinct hazard
to life and property?

OPINION
We answer your question in the affirmative Minn. Stat. § 299F.011 (1994) provides, in
relevant part:

Subdivision 1. Authority. The commissioner of public safety through
the division of fire marshal may promulgate a uniform fire code and make
amendments thereto in accordance with the administrative procedure act in
chapter 14. The code and its amendments shall conform insofar as practicable to
model fire codes generally accepted and in use throughout the United States, with
consideration given to existing statewide specialty codes presently in use in the
state of Minnesota.

=:==r==i=

Subd. 4. Appli»cability; local authority. The uniform tire code shall be
applicable throughout the state and in all political subdivisions and municipalities
therein. I-Iowever, nothing in this subdivision shall prohibit a local unit of
government otherwise authorized by law from adopting or enforcing any
ordinance or regulation which specifies requirements equal to, in addition to, or
more stringent than the requirements of the uniform fire code. Any ordinance or
regulation adopted by a local unit which differs from the uniform fire code must
be directly related to the safeguarding of life and property from the hazards of
fire, must be uniform for each class or kind of building covered, ana nra) not
exceed the applicable requirements of the uniform building code adopted pursuant
to sections 16B.59 to 16B.73.

Minn. R. 7510.3310 (1993) provides:

The Uniform Fire Code, as promulgated by the International Conference of
Building Officials, and the Western Fire Chiefs Association (Whittier, California,
1991) is incorporated by reference and made a part of Minnesota Rules pursuant
to statutory authority, subject to the alterations and amendments in
parts 7510.3290 to 7510.3430.

Brian D. Neugebauer
February 23, 1996
Page 3

Uniform Fire Code Part I, Art. 1, sec. 1.103(b) provides: "The provisions of this code shall
apply to . . . conditions which, in the opinion of the chief, constitute a distinct hazard to life
or property." Therefore, it seems clear that, absent statutory authority to the contrary, the 20
foot road requirement may be imposed upon an existing manufactured home park if the fire
chief determines lack of such roads presents a distinct hazard.

In our view there does not appear to be a direct conflict between Minn. Stat. § 327.20
and the 20 foot road width requirement of the fire code. Minn. Stat. § 327.20, subd. 1(3)
(1994) requires manufactured home parks licensed pursuant to Minn. Stat. §§ 32_7.10, 327.11,
327.14 to 327.28 to provide that:

Each individual site shall a`hut or face on a driveway or clear unoccupied §pace of

not less than 16 feet in width, which space shall have unobstructed access to a

public highway or alley.

(Emphasis added.)

It is our opinion that Minn. Stat. § 327.20, subd. 1(3) (1994) does not refer necessarily
to fire apparatus access roads. Rather, it specifically refers to "driveways" or "clear
unoccr;¢.pied space" that are required to "abut or face" "each individual site. " Such driveway or
open space might or might not also be an emergency vehicle access road. Even if this
language might be construed to apply also to access roads, however, it merely indicates that

the "unoccupied space" width shall in no event be less than sixteen feet. That language does

 

not rule out the possibility that a road width of greater than sixteen feet might be required in
certain circumstances Indeed, section 327.20 itself appears to specifically address that

possibility. The extent that section 327.20 specifically addresses park roads, it does so in

 

subdivision 3 which provides:

Subd. 3. Streets and roadways. A manufactured home park owner shall
maintain streets and roadways in the park so as to permit passage of emergency
vehicles and normal resident travel. .

 

1. This subdivision was added to the section in 1979. S_ec_:_ Minn. laws 1979 ch. 264, § 31.

`\

Brian D. Neugebauer
February 23, 1996
Page 4

Certainly there would appear no necessary inconsistency between that language and the
fire code requirement, especially in view of the determination that failure to comply with the
fire code road width requirement presents a distinct hazard to life and property. For these
reasons we do not find a conflict between the terms of Minn. Stat. § 32?.20 and application of
the fire code road width requirement in the circumstances you present.

Nor do we believe that the language of section 462.357, subdivision 1a precludes
application of the road width provisions of the fire code in these circumstances As you note,
the road width requirement derives from the uniform fire code promulgated pursuant to Minn.
Stat. § 299F.011 and, perhaps as well from Minn. Stat. § 327.20, subd. 3 (quoted above). It
is not a local requirement imposed by a municipal zoning ordinance enacted pursuant to Minn.
Stat. § 462.357. Thus, the restrictions imposed by section 462.357, subdivision 1a have no
application in these circumstances 1

Furthermore, application of the code requirements in the described circumstances would
not appear to constitute an impermissible retroactive application of the code. §g, g&,
Alderman’s Inc. v. Shanks, 515 N.W.Zd 97 (Minn. App. 1994) affirmed in part, reversed in
part 536 N.W.Zd 4 (Minn. 1995).

 

For the foregoing reasons, it is our view that the City is not precluded from enforcing
section 10.204(a) of the fire code in the circumstances described.
Very truly yours,
HUBERT H. HUMPHREY III

Attorney General

KENNE'I'H E. RASCHKE, JR.
Assistant Attomey General